           Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


DAVID WALSH,


          Plaintiff,

V.

PROGRAPHICS                                         CIVIL ACTION NO.
COMMUNICATIONS, LLC,                                1:18-CV-2726-LMM
DRUMMOND PRESS, INC., and
JOHN R. POPE,

          Defendants.

                                      ORDER

      This matter is before the Court on Defendants' Motion for Summary

Judgment [26], Plaintiffs Motion for Partial Summary Judgment [27], and

Plaintiffs Motion to File Summary Judgment Out-of-Time [32]. After due

consideration, the Court enters the following Order:

     I.     BACKGROUND

          Defendant, ProGraphics Communications, LLC ("ProGraphics") is a full

service commercial printing business. Dkt. No. [28-1] ¶ 1. Plaintiff David Walsh

worked at ProGraphics as a digital pressman from November 21, 2008 - April 3,

2018. Dkt. No. [29-6] '11 2. Plaintiffs job responsibilities included (1) retrieving

ink and substrate from the warehouse; (2) assembling, cleaning, stocking, and

preparing printers for jobs; (3) quality testing print jobs; and, (4) repairing
        Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 2 of 19



broken printers. Id. If 3. Plaintiffs primary duties did not involve management,

advertising, finances, accounting, or other similar business operations. Id. TT 7,

10. Plaintiff spent the majority of his day printing jobs and quality-testing those

print jobs. Id. If 4. Plaintiff also had to load the machines with paper throughout

the day, which required him to make trips to and from the warehouse carrying

the paper. Id. If 5. Sometimes the print jobs were so large that Plaintiff had to use

a pallet jack to move the paper. Id.

      According to Plaintiff, he arrived at work between 7:oo and 8:oo in the

morning and left between 6:00 and 7:00, resulting in 3-4 hours of overtime per

day. Id. TT 17, 21. Every morning, Plaintiff spent time powering up the printers

before clocking in on ProGraphics' Monarch time-keeping system. Id. 'If 5. The

parties dispute how long it took to power up the printers; Plaintiff contends it

took an hour while Defendants counter that it took much less time. Id. If 19.

Plaintiff alleges that he often stayed after his shift ended to repair broken

printers. Id. If 20. When a printer broke, Plaintiff states that he would leave

between 8:00 and 8:30 at night. Id. IR 21. Plaintiff further claims that twice a

month, he would work between five and ten hours on the weekend performing

maintenance and fixing broken printers. Id. If 22.

      However, according to Plaintiffs supervisor, Jim Wenham, Plaintiff

typically arrived around 7:30 or 8:00 in the morning and left by 5:oo in the

evening. Dkt. No. [29-10] If 6. Mr. Wenham further stated that although Plaintiff

did work some weekends, he did so rarely. Id. IT 12. Plaintiff also took anywhere

                                          2
        Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 3 of 19



from a half-hour and an hour for lunch every. Id. It 7; Dkt. No. [27-1] at 40:20-25;

Dkt. No. [29-1] It 5.

      The parties dispute whether Plaintiff was an hourly or salaried employee.

Dkt. No. [29-6] ¶ 8. Plaintiff contends that his pay stubs reflect that he was paid

at an hourly rate of $34.58. Id. Defendants allege that Plaintiff received a salary

and that his compensation did not change from week to week, regardless of

whether he took vacation time, paid time off, or worked less forty hours. Dkt. No.

[28-1] ¶ 3. Defendants further argue that Plaintiff received bonuses when he

worked additional hours; Plaintiff denies ever receiving any such bonus. Id.

The parties agree that at some point, Plaintiff spoke to Mr. Wenham about his

compensation but disagree as to whether Plaintiff asked for overtime pay or

asked to be switched to an hourly rate. See Dkt. No. [29-6] ¶ 16. It is undisputed

that Plaintiff was earning more than the other pressman working at ProGraphics.

Dkt. No. [27-1] at 92-93.

      Sometime in December 2017, Plaintiff went out on disability leave and

never returned to work. Dkt. No. [28-1] 1 12. He did not perform any work as a

digital pressman in 2018. Id. ¶ 13. On or about March 30, 2018, Drummond

Press, Inc. ("Drummond"), purchased 100% of the membership interest in

ProGraphics. Id. If 15. ProGraphics is now a wholly owned subsidiary of

Drummond. Id. ¶ 16. Plaintiff's last official day of employment was April 3, 2018.

Id. lj 13. During the time Plaintiff was employed, Drummond did not determine




                                          3
         Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 4 of 19



how much he was paid, set his salary or bonuses, or arrange his work schedule.

Id. ¶¶ 17-18.

        Defendant John R. Pope served as the President of ProGraphics

throughout Plaintiffs employment. Dkt. No. [29-6] If 1. Mr. Pope was not

Plaintiffs direct supervisor—more specifically, he did not supervise Plaintiffs

day-to-day activities, set his work schedule, or determine whether Plaintiff was to

stay late or work on a weekend. Dkt. Nos. [28-1] ¶¶ 8-10. Mr. Pope did approve,

upon the recommendation of other members of management at ProGraphics,

bonuses that Plaintiff allegedly received and was one of three people responsible

for ProGraphics' overtime policy. Id. ¶ ii; Dkt. No. [31] If 6. During 2015, 2016,

and a large part of 2017, Mr. Pope was acting as his wife's primary caretaker and

most days only worked from about 10:30 a.m. to 2:00 or 3:oo p.m., with some

exceptions. Dkt. No. [28-1] ¶¶ 8-10. Accordingly, Mr. Gene Hindman, the then-

executive Vice President of ProGraphics, ran much of ProGraphics' operations

during that time. Dkt. No. [29-8] 11 12.

        On June 4, 2018, Plaintiff brought suit against ProGraphics, Drummond,

and John Pope alleging a violation of the Fair Labor Standards Act, 29 U.S.C.

§ 207 ("FLSA"). Dkt. No. [1]. Defendants Drummond and Pope have moved for

summary judgment on all of Plaintiffs claims. Dkt. No. [26]. In turn, Plaintiff has

moved for partial summary judgment on his overtime claim, leaving only the

question of how much overtime he worked and damages outstanding. Dkt. No.

[27].


                                           4
           Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 5 of 19



    II.      LEGAL STANDARD

          Federal Rule of Civil Procedure 56 provides "[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." FED.

R. Civ. P. 56(a).

      A factual dispute is genuine if the evidence would allow a reasonable jury to

find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is "material" if it is "a legal element of the claim under the

applicable substantive law which might affect the outcome of the case." Allen v.

Tyson Foods, Inc., 121 F.3d 642, 646 (nth Cir. 1997).

      The moving party bears the initial burden of showing the Court, by

reference to materials in the record, that there is no genuine dispute as to any

material fact that should be decided at trial. Hickson Corp. v. N. Crossarm Co.,

357 F.3d 1256, 1260 (nth Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986)). The moving party's burden is discharged merely by "showing'—that

is, pointing out to the district court—that there is an absence of evidence to

support [an essential element of] the nonmoving party's case." Celotex Corp., 477

U.S. at 325. In determining whether the moving party has met this burden, the

district court must view the evidence and all factual inferences in the light most

favorable to the party opposing the motion. Johnson v. Clifton, 74 F.3d 1087,

1090 (lith Cir. 1996).




                                            5
          Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 6 of 19



      Once the moving party has adequately supported its motion, the non-

movant then has the burden of showing that summary judgment is improper by

coming forward with specific facts showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no "genuine

[dispute] for trial" when the record as a whole could not lead a rational trier of

fact to find for the nonmoving party. Id. (citations omitted). All reasonable

doubts, however, are resolved in the favor of the non-movant. Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

      The same standard of review applies to cross-motions for summary

judgment, but the Court must determine whether either of the parties deserves

judgment as a matter of law on the undisputed facts. S. Pilot Ins. Co. v. CECS,

Inc., 52 F. Supp. 3d 1240, 1242-43 (N.D. Ga. 2014) (citing Am. Bankers Ins. Grp.

v. United States, 408 F.3d 1328, 1331 (nth Cir. 2005)). Each motion must be

considered "on its own merits, [with] all reasonable inferences [resolved] against

the party whose motion is under consideration." Id. at 1243.

   III.    DISCUSSION

      As a preliminary matter, Mr. Walsh filed his Motion [27] on February 4,

2019, five days after the deadline for dispositive motions. Defendants submitted a

Response Brief [29] in which they argued that Mr. Walsh's Motion was untimely

and should not be considered. Mr. Walsh subsequently filed a Motion to File

Summary Judgment Out-of-Time [32].




                                           6
        Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 7 of 19



      The enforcement of deadlines is within the discretion of the Court. See

e.g., Staley v. Owens, 367 F. App'x 102, 105 (nth Cir. 2010). Federal Rule 6(b)(1)

states that, when a party files a motion after the time for doing so expires, a court

may, for good cause, extend the time "if the party failed to act because of

excusable neglect." Fed. R. Civ. P. 6(b)(1)(B).1 Here, Plaintiff missed the deadline

for filing his Motion because he miscalculated the end of discovery; he then filed

his Motion only a few days after the deadline. See Dkt. No. [32] at 1. The Court

believes that this constitutes excusable neglect. Plaintiffs Motion to File

Summary Judgment Out-of-Time [32] is therefore GRANTED. As such, the

Court now turns to the parties' cross motions for summary judgment.

             a. Defendants' Motion for Summary Judgment

      Defendants argue that Plaintiffs claims against Drummond and Mr. Pope

cannot survive summary judgment because (1) Plaintiff was never employed by

Drummond and thus performed no overtime work for Drummond; and (2) Mr.

Pope is not an employer as defined by the FLSA. See Dkt. No. [26-1] at 1-2. The

Court will address each issue in turn.



1 Relying heavily on the unpublished case, Destra v. Demings, 725 F. App'x 855,
859 (nth Cir. 2018), Defendants urge the Court to deny Plaintiffs Motion
pursuant to Rule 16(b)'s more stringent "good cause" standard. See Dkt. No. [34]
at 2. However, the scheduling order at issue in Destra enumerated a specific
date—January 16, 2017—as the deadline for dispositive motions. 725 F. App'x at
856. By contrast, here, the parties' scheduling order generally states that motions
for summary judgment are due "within thirty (30) days after the close of
discovery, unless otherwise permitted by court order." Dkt. No. [18] at 7. As such,
the Court is not convinced that Destra compels the Court to proceed under Rule
16(b). Even so, the Court finds that Plaintiff meets this higher standard.

                                          7
        Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 8 of 19



                    i. Drummond

      As defined in the FLSA, the term "employ" means "to suffer or permit to

work." 29 U.S.C. § 203(g). "An entity suffers or permits an individual to work if,

as a matter of economic reality, the individual is dependent on the entity."

Antenor v. D & S Farms, 88 F.3d 925, 929 (nth Cir. 1996) (internal quotation

omitted). To recover for uncompensated overtime work under the FLSA, Plaintiff

must show that (1) he was "suffered or permitted" to work overtime without

compensation; and (2) his employer knew or should have known of the overtime

work. See Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314-15 (nth

Cir. 2007).

      According to Defendants, Plaintiff has failed to establish that he suffered or

was permitted to work by Drummond because Drummond purchased

ProGraphics four days before Plaintiffs last day of work and several months after

Plaintiff went out on disability leave. See Dkt. No. [26-1] at 7. Plaintiff does not

oppose this argument and it is undisputed that Plaintiff does not claim to have

worked overtime without compensation in 2018. See Dkt. No. [26-1] at 7.

Moreover, as Drummond did not purchase ProGraphics until 2018, Plaintiff

cannot show that he performed overtime work—or any work at all—for

Drummond. 2 Accordingly, Plaintiff has no claim against Drummond for unpaid




2 As to whether Drummond would be liable as ProGraphics' successor, Plaintiff
offers no argument on this issue and has left the issue of Drummond's liability
unopposed.

                                          8
          Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 9 of 19



overtime and Defendants' Motion for Summary Judgment as to Drummond is

GRANTED.

                   ii. Mr. Pope

      The FLSA creates a private right of action against an employer who violates

the overtime provisions set forth in 29 U.S.C. § 207. An employer is broadly

defined as "any person acting directly or indirectly in the interest of an employer

in relation to an employee." 29 U.S.C. § 203(d). "The inquiry under the FLSA as

to whether one is an 'employer' for liability purposes is ultimately a legal

determination, but requires the district court to make subsidiary factual

findings." Russell v. Promove, LLC, 1:06-CV-00659-RWS, 2007 WL 2274770, *3

(N.D.Ga. Aug. 7, 2007) (citing Patel v. Wargo, 803 F.2d 632, 634 & n.1 (nth Cir.

1986)).

      Relevant to the instant case, a corporate officer is individually liable under

the FLSA as an employer if "he has 'operational control of a corporation's covered

enterprise,' which may be involvement in the day-to-day operation of the

company or direct supervision of the employee at issue." Moore v. Appliance

Direct, Inc., 708 F.3d 1233, 1237 (nth Cir. 2013) (quoting Patel, 803 F.2d at 637-

38)). "Whether an individual falls within this definition does not depend on

technical or isolated factors but rather on the circumstances of the whole

activity." Alvarez Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1160

(nth Cir. 2008) (internal quotations omitted). In this vein, the Eleventh Circuit

has recognized that "a supervisor's title does not in itself establish or preclude his


                                          9
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 10 of 19



or her liability under the FLSA." Lamonica v. Safe Hurricane Shutters, Inc., 711

F.3d 1299, 1310 (nth Cir. 2013).

      The Court is not persuaded by Plaintiff's contention that Mr. Pope is an

employer within the meaning of the FLSA. Plaintiff first argues that Mr. Pope is

an employer because Defendants stated in their Answer that Plaintiff "was

employed by Defendants from November 2008 until April 2, 2018." Dkt. No. [28]

at 4 (citing Dkt. No. 13 IR 7). According to Plaintiff, by defining "Defendants" to

include Mr. Pope, Defendants admitted in their Answer that Mr. Pope is an

employer. Id. 4 n.1. But Plaintiff has not alleged any facts supporting such a legal

conclusion—indeed, outside the introduction, Plaintiff only mentions Mr. Pope

once in his entire Complaint. See Dkt. No. [1] ¶ 4. Thus, contrary to Plaintiffs

belief, Defendants' general admission of a specific legal conclusion alleged in the

Complaint is of questionable importance for purposes of summary judgment. See

Almand v. DeKalb Cty., Ga., 103 F.3d 1510, 1514 (nth Cir. 1997) ("Plaintiffs

pleading of the legal conclusion on color of state law in the complaint and

Defendant's admission in the answer are of questionable importance.");

Izquierdo v. Mako Wash, Inc., No. 8:13-cv-2940-T-27AEP, 2014 WL 12575820, at

*1 (M.D. Fla. May 28, 2014) (finding that the defendants' admission of individual

and enterprise coverage in their answer was of "questionable importance" at the

summary judgment stage because the plaintiff had not alleged any facts to

support such conclusions).




                                          10
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 11 of 19



      Nor does the evidence in the record support finding that Mr. Pope was

Plaintiff's employer. First, Mr. Pope did not directly supervise Plaintiff or set his

work schedule. Dkt. No. [26-5] ¶¶ 5-7. Second, nothing in the facts suggests that

Mr. Pope was sufficiently involved in ProGraphics' day-to-day operations to be

held liable as an employer. Id. Mr. Pope was absent throughout much of 2015,

2016, and 2017 due to his wife's illness and left Mr. Hindman in charge of most of

the operational decisions. Id. ¶ 4. Mr. Pope is not liable simply by virtue of his

presence on ProGraphics' premises; indeed, as the Eleventh Circuit has

recognized, "unexercised authority is insufficient to establish liability as an

employer." Alvarez Perez, 515 F.3d at 1161. Moreover, Plaintiffs general assertion

that Mr. Pope worked "closely with Martin Kendall and Gene Hindman" to

manage the company does not by itself create a genuine dispute of material fact

regarding whether Mr. Pope was substantially involved in the daily operations of

ProGraphics or directly supervised Plaintiff. In other words, the simple fact that

Mr. Pope—as President of ProGraphics—could have played a larger role in the

daily operations of the company is not sufficient to establish that he actually

exercised the necessary control to impose individual liability under the FLSA. Cf.

Patel, 803 F.2d at 638.

       Third, the record demonstrates that Mr. Pope was not significantly

involved in setting Plaintiffs pay rate or overtime compensation. Plaintiff argues

that because Mr. Pope was one of three persons responsible for the overtime

policy at ProGraphics, he determined Plaintiffs overtime compensation. See Dkt.

                                          11
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 12 of 19



No. [28] at 5. But the evidence provided does not support such an inference.

Although Mr. Pope approved certain alleged bonuses, he did so only upon the

recommendation of other members of management. Dkt. No. [26-5] 11 8. Further,

in his affidavit, Mr. Pope stated that he did not set Plaintiffs compensation or

rate of pay. Id. Plaintiff has provided no evidence to the contrary;3 thus, the Court

is hard pressed to find that Mr. Pope played a role in causing the alleged FLSA

violations. See Lamonica, 711 F.3d at 1314 ("[O]ur primary concern is the

supervisor's role in causing the FLSA violation"); compare Godburn v. Adams

Tile & Terrazzo, Inc., No. 3:14-cv-114 (CAR), 2017 WL 1217172, at *4 (M.D. Ga.

Mar. 31, 2017) (refusing to find a company officer/owner liable as an employer

under the FLSA where the plaintiff failed to show that the company

officer/owner's approval of proposed pay raises played a role in causing plaintiffs

FLSA violations).

      As a final note, Plaintiffs reliance on Moore misses the mark. See Dkt. No.

[28] at 5. In Moore, the Eleventh Circuit upheld a finding of individual liability

where the plaintiffs presented ample evidence that the individual defendant

guided company policy, gave instructions to managers regarding job duties,

directed that the plaintiffs not be given certain subcontracts, and was the

ultimate decisionmaker. 708 F.3d at 1237. Here, by contrast, Plaintiff has not

alleged or set forth any facts showing the Mr. Pope engaged in any similar



3 Plaintiff has failed to take any depositions in this litigation. See Dkt. No. [3o] at
4 11.1.
                                          12
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 13 of 19



activities. Indeed, Plaintiff concedes that Mr. Pope was not Plaintiffs direct

supervisor and did not set his work schedule. Dkt. No. [28-1] ¶¶ 8-10. Thus, the

Court finds as a matter of law that Mr. Pope cannot be held individually liable

under the FLSA as Plaintiffs employer; Defendants' Motion for Summary

Judgment as to Mr. Pope is therefore GRANTED.

             b. Plaintiffs Motion for Partial Summary Judgment

      Plaintiff has moved for summary judgment on Plaintiffs overtime claim,

Mr. Pope's individual liability, and enterprise coverage. See Dkt. No. [27] at 2,

22-24. As discussed supra, there is no genuine issue of fact with respect to Mr.

Pope's liability as an employer—the record demonstrates that he is not an

employer within the meaning of the FLSA. Accordingly, Plaintiffs Motion for

Partial Summary Judgment is DENIED as to Mr. Pope's individual liability.

Turning to the remainder of Plaintiffs Motion, the Court will first consider

whether Plaintiff is an exempt employee under the FLSA.

                    i. Exemptions

      Congress enacted the FLSA in 1938 to provide minimum wage and hour

protections for workers. See Allen, 495 F.3d at 1311. To that end, 29 U.S.C. § 207

requires employers to pay time and a half for hours that an employee works in

excess of the standard forty hour workweek. 29 U.S.C. § 207(a)(1). Section 213 of

the FLSA, however, lists a host of exemptions to the minimum wage and

maximum hour requirements. 29 U.S.C. § 213. "The exemptions are to be

construed narrowly, and the employer shoulders the burden of establishing that

                                         13
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 14 of 19



it is entitled to an exemption." Alvarez Perez, 515 F.3d at 1156 (internal quotation

omitted).

      In their Answer, Defendants assert as an affirmative defense that Plaintiff

qualifies for "one or more" of the FLSA's overtime exemptions. Dkt. No. [13] at 7.

In moving for summary judgment, Plaintiff argues that Defendants have failed to

establish that Plaintiff falls within any exemption. See Dkt. No. [27] at 4.

Defendants do not address this issue in their briefing, rendering it unopposed.

The Court therefore agrees that Defendants have not proved by "clear and

affirmative evidence" that Plaintiff is exempt under the FLSA. Lee v. MegaMart,

Inc., 223 F.Supp.3d 1292, 1297 (N.D. Ga. 2016) (citing Birdwell v. City of

Gadsden, Ala., 970 F.2d 802, 805 (nth Cir. 1992)). As such, Plaintiffs Motion for

Partial Summary Judgment is GRANTED as to this issue.

                   ii. Overtime

      As set forth above, to recover for uncompensated overtime work under the

FLSA, Plaintiff must show that (1) he worked overtime without compensation;

and (2) ProGraphics knew or should have known of his overtime work. See Allen,

495 F.3d at 1314-15. The amount and extent of overtime work must be shown "as

a matter of just and reasonable inference." Rance v. Rocksolid Granit USA, Inc.,

292 F. App'x 1, 1 (nth Cir. 2008). An employer's knowledge can be established as

either actual or constructive. See Allen, 495 F.3d at 1318-21. In the instant case,

the Court finds a genuine dispute of fact as to both elements.




                                         14
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 15 of 19



      With regards to whether Plaintiff actually worked overtime without

compensation, Plaintiff claims that he routinely worked 3-4 hours of overtime a

week, arriving between 7:00 — 8:00 in the morning and leaving between 6:00 —

7:oo in the evening unless a printer broke. See Dkt. No. [27] at 21. Plaintiff

contends that he performed additional work before and after his jobs were time-

stamped in the Monarch time-keeping system. Id.4 By contrast, Plaintiff's

supervisor stated that Plaintiff left everyday by 5:00 and took an hour lunch

break. See Dkt. No. [29-10] ¶¶ 6, 7. And, with respect to his weekend work,

Plaintiff testified during his deposition that he has no record of any overtime not

reflected in the Monarch time-keeping system. See Dkt. No. [27-1] at 48-49.

Thus, Plaintiff has not met his burden in demonstrating that no genuine dispute

of material fact exists as to whether he worked overtime without compensation.

      Even if it were clear that Plaintiff had worked overtime, summary

judgment would still not be warranted because, to prevail, Plaintiff must also

establish that ProGraphics knew or should have known that he was working

overtime. See Side11 v. MedMark Servs. Inc., No. 2:16-cv-176-RWS, 2017 WL



4 Plaintiff argues for the first time in his Reply Brief that the Monarch time
keeping system's records show that Plaintiff worked compensable overtime for 36
weeks over the period of one year. See Dkt. No. [33] at 5. Even if the Court were
to consider an argument raised for the first time in a reply, such records do not
obviate all genuine issues of material fact. See Rindfleisch v. Gentiva Health
Servs., Inc., 22 F. Supp. 3d 1295, 1301 (N.D. Ga. 2014) ("As a general rule, federal
courts do not consider arguments that are presented for the first time in reply
brief."). Plaintiff must show that he worked overtime without compensation and
these records alone do not establish as much.
                                         15
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 16 of 19



6994574, at *5 (N.D. Ga. Aug. 3, 2017). Unlike actual knowledge, constructive

knowledge is measured by whether the employer had "the opportunity through

reasonable diligence to acquire knowledge." Reich v. Dept' of Conservation & Nat.

Res., 28 F.3d 1076, 1082 (nth Cir. 1994) (citation omitted). Knowledge by

supervisors and management is typically imputed to the employer. See Side11,

2017 WL 6994574, at *5 (citing Brennan v. Gen. Motors Acceptance Corp., 482

F.2d 825, 827-28 (5th Cir. 1973)).

      Plaintiff cannot carry his burden of showing that there is no genuine

dispute of material fact in this regard. Plaintiff did not take any supervisor

depositions, which could have provided direct evidence of actual knowledge. Dkt.

No. [29] at 6; see Side11, 2017 WL 6994574, at *5. Rather, in support of his

motion for summary judgment, Plaintiff simply claims that it is "unlikely that

Defendants never saw Plaintiff repairing printers after his shift or saw him

working on the weekend." Dkt. No. [27] at 22. But Plaintiffs conclusory

allegation, by itself5, is not sufficient to establish that ProGraphics knew or




5 Plaintiff argues for the first time in his Reply Brief that ProGraphics knew that
he was working overtime because Plaintiff asked Mr. Wenham for overtime on
one occasion. See Dkt. No. [33] at 8. Defendants, in turn, characterize the nature
of the conversation quite differently, claiming that Plaintiff asked Mr. Wenham
about switching to an hourly rate of pay. See Dkt. No. [29-6] ¶ 16. The disputed
nature of the conversation renders summary judgment inappropriate. Moreover,
to the extent that Mr. Wenham knew of Plaintiffs alleged overtime based on the
payroll report he prepared, his knowledge is disputed and therefore remains a
question of fact for the jury all the same. See Allen, 495 F.3d at 1321 ("We believe
that these arguments should be made to a jury.").


                                          16
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 17 of 19



should have known about Plaintiffs overtime, especially considering that

Plaintiffs supervisor offered a conflicting version of events. See Dkt. No. [29-10]

¶ 12; see also, Sidell, 2017 WL 6994574, at *6 ("[S]imply arriving at work is

insufficient to impute knowledge that an employee is actually performing

work.").6 Moreover, as set forth above, it is not clear from the record that Plaintiff

even worked overtime; it follows that there thus remains a question as to whether

ProGraphics knew or should have known of any alleged overtime.

      Plaintiff further argues that Defendants have improperly attempted to shift

the burden to Plaintiff when ProGraphics, as an employer, has a duty to exercise

control in the workplace and to prevent undesired work from being performed.

See Dkt. No. [33] at 7. Plaintiff, however, apparently misunderstands the nature

of his burden at this stage in litigation—that is, his burden to show that there is

no genuine dispute as to whether ProGraphics knew or should have known of

Plaintiffs alleged overtime. See Hickson Corp., 357 F.3d at 1260. While it is true

that employers have an obligation to ensure unwanted work is not performed,

Plaintiff has not presented any evidence showing that ProGraphics knew or

should have known that Plaintiff was working overtime and still failed to curtail

unwanted overtime. Compare Reich, 28 F.3d at 1083-84 (finding that the district

court erred in finding that employer could not be charged With knowledge where



6 Plaintiffs attempt to distinguish this case solely on the basis that the plaintiff in
Sidell worked in the service industry is unexplained and unavailing. See Dkt. No.
[33] at 9.
                                          17
       Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 18 of 19



employer had multiple reasons to be aware of unreported overtime, including a

state-commissioned study).

      In short, Plaintiff sets forth no specific facts in support of his motion,

relying solely on his own conclusory assertion that it is "unlikely" that his

supervisors never saw him working overtime. Dkt. No. [27] at 22. It is axiomatic

that Plaintiff cannot satisfy his burden based on "mere conclusory allegations,"

particularly where—as here—Defendants have proffered facts contradicting his

allegations. Anderson, 477 U.S. at 247-48. Accordingly, Plaintiffs Motion for

Summary Judgment as to his overtime claim is DENIED.

                  iii. Enterprise Coverage

      An employee is subject to enterprise coverage if he is "employed in an

enterprise engaged in commerce or in the production of goods for commerce."

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298-99 (nth

Cir. 2011) (citing 29 U.S.C. § 207(a)(1)). Pursuant to Section 203 of the FLSA, an

enterprise is engaged in commerce or the production of goods for commerce if it

(1) has employees engaged in commerce or in the production of goods for

commerce, or that has employees handling, selling, or otherwise working on

goods or material that have been moved in or produced for commerce by any

person; and (2) is an enterprise whose annual gross volume of sales made or

business done is not less than $500,000. 29 U.S.C. § 203(s)(1)(A)(i)-(ii).

      Plaintiff asserts that he is entitled to summary judgment on the issue of

enterprise coverage because ProGraphics has gross revenues "far in excess" of

                                          18
         Case 1:18-cv-02726-LMM Document 36 Filed 05/21/19 Page 19 of 19



$500,000. See Dkt. No. [27]. Yet as Defendants point out, Plaintiff has failed to

submit any records or financial statements to this effect. See Dkt. No. [29] at 7

11.2. Indeed, Plaintiffs only evidence of ProGraphics' revenue comes from

Plaintiffs own declaration that ProGraphics made "at least $26 million a year,"

which Defendants dispute. Dkt. No. [29-6] ¶ 25. Plaintiff has also described

himself as a blue collar worker with "no discretion or official capacity

whatsoever." Dkt. No. [27] at 16. Because Plaintiff has failed to carry his burden

to show that no genuine dispute of material fact exists as to enterprise coverage,

Plaintiffs request for summary judgment on this issue is DENIED.

   IV.     CONCLUSION

         Defendants' Motion for Summary Judgment [26] is GRANTED. Plaintiffs

Motion to File Summary Judgment Out-of-Time [32] is GRANTED and

Plaintiffs Motion for Partial Summary Judgment [27] is GRANTED IN PART

AND DENIED IN PART. Specifically, Plaintiffs overtime claim against

ProGraphics and the issue of enterprise liability remain.

         The parties are DIRECTED to submit their proposed pretrial order within

thirty (30) days of entry of this Order.

         IT IS SO ORDERED this 21st day of May, 2019.


                                       Leigh Martin May
                                       United States District Judge




                                           19
